Citation Nr: 0716030	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a scar 
of the right arm.

2. Entitlement to service connection for a right hand 
disorder.

3.  Entitlement to service connection for a left hand 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6. Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for chronic viral 
syndrome.

8.  Entitlement to service connection for a genitourinary 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
January 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for a right hand disability, residuals of a scar 
of the right arm, a left hand disability, a left shoulder 
disability, migraine headaches, chronic viral syndrome, a 
right ankle disability, and a genitourinary disorder (claimed 
as a recurrent urethral stricture).  

The issue of entitlement to service connection for a 
genitourinary disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

The appellant claimed that a service medical record in April 
1974 established a diagnosis of pes planus and not right 
ankle strain.  His statements imply a claim of entitlement to 
service connection for pes planus and this issue is referred 
to the RO for appropriate development.  




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's scar of 
the right arm that preexisted service was permanently 
worsened therein.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that a bilateral hand 
disorder, left shoulder disorder, and right ankle disorder 
are etiologically related to any incident of service; or that 
arthritis of the bilateral carpometacarpal joint, left 
shoulder; or right ankle was diagnosed within one year after 
separation from service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that claimed migraine 
headaches are etiologically related to any incident of 
service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that claimed chronic viral 
syndrome is etiologically related to any incident of service.  
Competent medical evidence of a current diagnosis of chronic 
viral syndrome is not of record.


CONCLUSIONS OF LAW

1.  A scar of the right arm was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2006).

2.  A bilateral hand disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  A left shoulder disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  A right ankle disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

5.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

6.  Chronic viral syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006; a rating 
decision in October 2002; and a statement of the case in July 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Residuals of a scar of the right arm,

The appellant contends that a pre-existing scar on his right 
arm was aggravated during service.  He claims that the scar 
is still totally and permanently disfiguring and tender to 
the touch.    

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The Court in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition," that is, 
a worsening that existed not only at the time of separation 
but one that still exists currently is required.  See Routen 
v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Service medical records show that at the appellant's entrance 
examination in January 1974 the examiner noted a scar on the 
appellant's right arm.  At the separation examination in 
January 1976, no scar was noted.  Post-service medical 
records do not reflect that he received treatment for a right 
arm scar.  

At a VA examination in October 2006, the appellant reported 
that the scar on his right arm was due to an injury that 
occurred prior to entering the service.  He claimed that 
while in service he developed right wrist pain from driving a 
2.5 ton truck over rough terrain.  He noticed pain from his 
right wrist up to the scar during the time in the military.  

At the October 2006 VA examination, the appellant described 
his current symptoms which included that the scar was 
sometimes tender.  He still had discomfort with the main 
source of pain in his wrist which then radiated up the arm 
into the area of the scar.  Clinical findings were recorded.  
The examiner noted that there was no pain directly over the 
scar on examination but the appellant complained of 
discomfort for 2-3 centimeters on either side of the scar.  
Color photographs taken at the examination show the right arm 
scar.  

The VA examiner stated that there was no evidence that the 
appellant's scar and the sensation of pain he experienced 
around it were due to his military service.  She opined that 
the claimed residuals of his scar "are less likely than not 
related to his military service."  The examiner found no 
evidence that the appellant's symptoms related to his scar 
were permanently worsened by military service.  

The Board has carefully considered the appellant's 
statements.  The Board finds that like the appellant is a 
layperson who is not qualified to opine on the etiology of a 
medical disorder.  He is competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that either has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the appellant are not competent medical 
evidence as to aggravation of his scar of the right arm in 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's pre-existing scar of 
the right arm was aggravated during service.  The appellant 
was shown to have a scar on the right arm upon entry into 
service.  A clinical finding of scar of the right arm noted 
at the entrance examination for service is clear and 
unmistakable evidence that a scar of the right arm existed 
when the appellant entered service.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record).  

Aggravation, or a permanent increase in residuals of a scar 
of the right arm, is not shown by the record in this case.  
Service medical records do not reflect complaints, findings, 
or treatment of a right arm scar and at the separation 
examination a right arm scar was not noted.  Moreover, at the 
October 2006 examination, the appellant described 
experiencing pain originating in his right wrist in service, 
not in the scar area of his right arm.  The competent medical 
evidence of record addressing this matter shows that a VA 
examiner opined that the appellant's symptoms of the scar of 
the right arm were not permanently worsened due to his time 
in service.  The Board finds this evidence persuasive and 
there is no competent evidence of record specifically 
addressing the issue of aggravation that contradicts this 
opinion.  Thus, based on the evidence of record, the scar of 
the right arm underwent no increase in severity during 
service.  

In view of the foregoing, the Board finds that there is clear 
and unmistakable evidence that a scar of the right arm 
existed at the time of the appellant's entry into service and 
was not aggravated by such service.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


IV. Right hand disability, left hand disability,
 left shoulder disability, and right ankle disability

The appellant contends that he injured his hands in service 
and received medical treatment.  He further contends that 
service medical records dated in March 1975 are evidence that 
he incurred or aggravated his left shoulder in the line of 
duty while on active duty.  He went on military sick call 
with complaints of pain in his left shoulder.   

The appellant claims that the RO erred in the October 2003 
rating decision when it stated that the service medical 
record dated on April 29, 1974, diagnosed his right ankle 
injury as "ankle strain."  He claims that the record dated 
April 29, 1974, established that the actual diagnosis was 
"pes planus."  

Service medical records show that the appellant suffered a 
laceration of the middle finger of the right hand on January 
6, 1975.  Sutures were provided.  Approximately four days 
later, the splint was taken off and the sutures were removed.  
There was no infection.  On March 20 and 21, 1975, the 
appellant sought treatment for complaints of pain in his left 
shoulder when raising his arm.  There was no history of 
trauma.  There is no report of an x-ray.  In December 1975 
the appellant sustained trauma to the thumb on his left hand.  
He had smashed the thumb with a hammer.  

On April 26, 1974 the appellant complained of pain in his 
right foot that he had twisted one day earlier.  The range of 
motion for flexion and extension were within normal limits.  
He was treated with aspirin and an ace bandage.  On April 29, 
1974, the appellant complained of twisting his right ankle 
one week earlier.  Clinical findings were that he had a 
decreased arch and pain in the dorsal aspect.  The impression 
was pes planus.  

At his separation examination in January 1976, the clinical 
evaluation was normal for upper extremities and lower 
extremities.  Thus, the Board finds that a chronic disorder 
of the right or left hand, left shoulder, or right ankle is 
not shown in service.  

There is no medical evidence of record showing that arthritis 
of either hand, of the left shoulder, or of the right ankle 
manifested to a compensable degree within one year following 
separation from active service.  Therefore service connection 
for arthritis of the left or right hand, left shoulder, or 
right ankle is not warranted on a presumptive basis.

At a VA examination in October 2006, the appellant reported 
his symptoms and effect on his daily activities.  The 
clinical findings pertaining to each hand were recorded.  X-
rays revealed no significant arthritic change or fracture or 
sign of any previous fracture.  There was some degenerative 
joint change in the carpometacarpal joint of the bilateral 
thumbs.  The diagnosis was carpometacarpal arthritis 
bilaterally.  

The clinical findings pertinent to the left shoulder were 
recorded.  X-rays revealed mild acromial clavicular 
arthritis.  The diagnosis was acromioclavicular arthritis.  

The October 2006 examiner noted that the appellant had a limp 
for which he used a cane for ambulation.  The clinical 
findings were recorded.  There was x-ray evidence of mild 
degenerative joint changes.  The examiner diagnosed right 
ankle degenerative joint disease.  

The examiner opined that based on review of the appellant's 
claim file, history and physical examination, it was less 
likely than not that a bilateral hand disorder, left shoulder 
disorder, or right ankle disorder was related to military 
service.  The examiner noted that the records did not 
indicate any diagnosis of a chronic disabling left or right 
hand disorder, left shoulder disorder, or right ankle 
disorder present for his time in the military.  

The Board has considered the appellant's statements.  
However, as discussed above, the statements of the appellant 
are not competent medical evidence as to a nexus between the 
appellant's left shoulder disorder, a bilateral hand 
disorder, and a right ankle disorder and his service, or to 
symptomatology since service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claims of entitlement to 
service connection for a left shoulder disorder, a bilateral 
hand disorder, and a right ankle disorder.  Although 
degenerative changes of the left shoulder, bilateral 
carpometacarpal joints, and right ankle have been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disabilities to service.  No probative, competent 
medical evidence exists of a relationship between a left 
shoulder disorder, bilateral hand disorder, or right ankle 
disorder and any continuity of symptomatology asserted by the 
appellant.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
left shoulder disorder, bilateral hand disorder, or right 
ankle disorder is a result of an injury in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Migraine headaches

The appellant claims that he was treated for migraine 
headaches in service in January 1975 and in April 1975.  

Service medical records show that in January 1975 the 
appellant complained of having a fever, chills, and a frontal 
headache and was diagnosed with viral syndrome.  In April 
1975 he complained of a headache of one day duration and was 
diagnosed with possible tension headache.  Thus, the Board 
finds that although the appellant sought treatment on two 
occasions for headaches, a chronic migraine headache disorder 
is not shown in service.  

At a VA examination in October 2006, the appellant reported 
having headaches for 20-25 years.  He had a few headaches 
while in the service when he had pneumonia while overseas in 
1974 and 1975.  He described his current headache symptoms 
and related that his primary care physician thought that his 
headaches were caused by his hypertension.  The examiner 
noted that the appellant had been evaluated twice for 
headache in service.  Once he was diagnosed with a tension 
headache lasting one day and the other time he presented with 
a viral illness with fever and chills as well.  The examiner 
stated that these were acute conditions that resolved and 
found no evidence that the appellant was diagnosed or treated 
for migraine headaches during his military service.  The 
examiner opined that the appellant's "claim for migraine 
headaches is less likely than not related to his military 
service."  

In sum, having reviewed the complete record, the Board finds 
that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for migraine headaches.  The VA examiner 
stated that the headaches for which the appellant was treated 
in service were acute conditions that resolved.  Although the 
appellant has complaints of current headaches, there is no 
probative, competent medical evidence of record linking the 
disability to service.  No probative, competent medical 
evidence exists of a relationship between claimed migraine 
headaches and any continuity of symptomatology asserted by 
the appellant.  See McManaway v. West, Voerth v. West, Savage 
v. Gober, supra.  

The Board has considered the appellant's statements.  
However, as discussed above, the statements of the appellant 
are not competent medical evidence as to a nexus between the 
appellant's claimed migraine headaches and his service, or to 
symptomatology since service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
migraine headaches are related to service.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

VI. Chronic viral syndrome

The appellant disagrees with the finding that his complaints 
and treatment for viral syndrome in service were acute and 
transitory.  He claims that there is no evidence to show that 
his viral syndrome was acute and transitory.

Service medical records show that in January 1975 the 
appellant complained of having a fever, chills, and a frontal 
headache and was diagnosed with viral syndrome.  At his 
separation examination in January 1976, there was no finding 
of a chronic viral syndrome.  His clinical evaluation was 
normal.  Thus, the Board finds that a chronic viral syndrome 
is not shown in service.  

At a VA examination in October 2006, the examiner noted that 
the appellant's service medical records show he was treated 
one time for a viral syndrome that included fever, chills, 
and headache.  This condition resolved.  The appellant's file 
did not include any evidence of a chronic viral condition.  
The appellant was not able to elaborate during the 
examination about what symptoms he was having on a chronic 
basis.  The examiner opined that the appellant's claim for 
"chronic viral syndrome is less likely than not related to 
his military service."

Although in service the appellant was diagnosed with a viral 
syndrome, the evidence shows that it was acute and transitory 
as the service medical records do not show complaints, 
findings, or diagnosis more than one time and no indication 
of a chronic viral syndrome was entered at the separation 
examination.  In addition, the VA medical examiner, in 
October 2006 after review of the claims file, stated that the 
condition of viral syndrome for which the appellant had been 
treated in service had resolved.  The VA examiner further 
stated that the claims file did not include evidence of a 
chronic viral condition.  

No probative, competent medical evidence exists of a 
relationship between any currently claimed chronic viral 
syndrome and any continuity of symptomatology asserted by the 
appellant.  See McManaway v. West, Voerth v. West, Savage v. 
Gober, supra.

The Court has held that a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Medical evidence of 
record does not show a current disability of chronic viral 
syndrome and at the October 2006 VA examination chronic 
symptoms were not described.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002).  There is no 
competent medical evidence of a current diagnosis of chronic 
viral syndrome.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the appellant's statements.  
However, as discussed above, the statements of the appellant 
are not competent medical evidence as to a nexus between the 
appellant's claimed chronic viral syndrome and his service, 
or to symptomatology since service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed chronic viral syndrome is related to service.  There 
is no competent medical evidence that the appellant currently 
has a chronic viral syndrome which has been linked to service 
or to a service-connected disability.  The October 2006 VA 
examiner opined that the appellant's claim for "chronic 
viral syndrome is less likely than not related to his 
military service."  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




ORDER

Entitlement to service connection for residuals of a scar of 
the right arm is denied.

Entitlement to service connection for a right hand disorder 
is denied.

Entitlement to service connection for a left hand disorder is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for chronic viral syndrome 
is denied. 


REMAND

The appellant seeks entitlement to service connection for a 
genitourinary disorder claimed as a recurrent urethral 
stricture.  He claims that he was treated in service on 
multiple occasions for his chronic, recurrent, long term 
urethral stricture condition.  The appellant claims that the 
diagnosis at the September 2002 examination of Benign 
Prostate Hypertrophy with obstructive uropathy is proximate 
or secondary to his chronic, recurrent urethral stricture 
condition.  

Service medical records show that the appellant sought 
treatment on several occasions for complaints of a burning 
sensation upon urinating with urethral discharge.  Several 
impressions were probable nonspecific urethritis, probable 
prostatitis and gonorrhea urethritis.  At the separation 
examination in January 1976, the clinical evaluation was 
normal for genitourinary system.  

At a VA examination in October 2006, the examiner noted that 
there was abundant evidence of treatment for both gonococcal 
and non-gonococcal urethritis in his chart.  The appellant 
denied having a scope or dilation procedure and there was no 
mention of a urethral stricture or cystoscopy.  However, the 
examiner noted that the appellant had multiple urethral 
infections in service which put him at higher risk for 
urethral strictures; however, to date this had not been 
diagnosed.  The appellant had mild prostate enlargement 
posteriorly, so he could have an obstructive uropathy 
anteriorly due to benign prostatic hypertrophy (BPH).  
Although the examiner opined that based on the available 
evidence, his "claim for urethral stricture is less likely 
than not related to his military service" because he had not 
been diagnosed with urethral stricture, no opinion was 
provided as whether there is a link between the multiple 
urethral infections the appellant had in service and his 
current genitourinary disorder.  Thus, additional development 
is necessary on this issue.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA physician who 
examined the appellant in October 2006, to 
review the claims.  The physician's report 
should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that physician is no 
longer available, please forward this 
request for a supplemental opinion to 
another doctor specializing in 
genitourinary disorders.  The physician 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability), that any current 
genitourinary disorder is due to or a 
result of the appellant's (a) 
genitourinary symptoms in service; 
(b) diagnosed gonococcal urethritis in 
service; or (c) diagnosed non-
gonococcalurethritis in service.  

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


